           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 1 of 48
                       (                                        (

      markets by depriving customers of the benefits of competition between the Defendants'
.,
L,




3
      products, including competition based on price, service, functionality, and interfaces with

4     other firms' products. The Horizontal Market Agreement constitutes an unreasonable
5
      restraint of trade in the markets for online sales, digital advertising and Operating
6
      Systems, and adversely affects interstate commerce.
7

8           250.   The Horizontal Market Agreement and Defendants' actions in implementing

9     it violate Section 1 of the Sherman Act, 15 U.S.C. § 1.

                   COUNT VIII: Violation of the Sherman Act (15 U.S.C. § 1)
IO

ll
                                          Declaratory Judgment
12
            251.   Plaintiff incorporates by reference the preceding paragraphs of this

14    Complaint as if fully restated herein.
15
            252.   There is a relevant market for the hosting of browsers, operating systems,
16
      online news feeds, digital advertising, Apps and online sales franchises in the United         1
17

18    States, as alleged above.                                                                      !1

19
            253.   Within this relevant geographic market, Defendants have violated Section I !      I
                                                                                                     t
20                                                                                                   I
      of the Sherman Act (15 U.S.C. § 1), by engaging in a contract, combination or conspiracy ;
21                                                                                                   i


22    in restraint of trade and interstate commerce, the nature and effect of which is to restrict

 3    the ability of Plaintiff and other website designers, content creators, and advertisers to
24
      maintain and/own an online news feeds, digital advertising, develop Apps, or online sales
25
      franchises at competitive prices.
2(,

27          254.   Through their unlawful contract, combination or conspiracy to restrain trade

28    and interstate commerce, Defendants have imposed in part, through governmental

                                          Original Complaint
                                                                                               112
              Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 2 of 48
                          (                                         (

         agency, anti competitive prices and complete control of operating systems, hosting of
2

3
         Apps, online news feeds, digital advertising, and online sales franchises by offering

         Plaintiff and other website designers, content creators, and advertisers and/or private

         investors a Hobson's choice: pay the enormous demands associated with operating
5


         systems, Apps, online news feeds, digital advertising, or online sales franchise, or lose
7

8        your website, or ability to advertise online. These demands have forced website

9        designers, content creators, and advertisers -         like Plaintiff: that will not pay the

         supra-competitive price of the Defendants demands for hosting, Apps, online news feeds,
 10

 11
         sales franchises, or digital advertising - out of the market for Apps, online news feeds,
12
         digital advertising, or online sales franchise, as evidenced by the Defendants'

 14      governmental agency, horizontal price fixing scheme, shadow banning, demonetization

         and termination of Plaintiff's websites and YouTube channels. Indeed, as a result of
15
16
         Defendants' shadow banning, demonetization and tennination of Plaintiff's websites and
17

18       YouTube channels, Plaintiff lost not only the revenue, the channels and websites, but also i 1
                                                                                                        \I
19
         any chance to host online news feeds, digital advertising, or online sales franchises in the

         future. In a competitive marketplace, Defendants could not have successfully I
20

21
')   .   implemented a horizontal price fixing scheme, shadow banned, demonetized, or

23       terminated Plaintiff's websites and YouTube channels, or demanded monopolistic tenns,

         conditions, or payments without governmental agency; and the Plaintiff would still be
A
25
         online hosting advertising, music, movies and news feeds.

27             255.   Defendants' unlawful contract, combination or conspiracy m restraint of

2S       trade and interstate commerce operates as a governmental agency, horizontal group

                                           Original Complaint
                                                                                                  113
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 3 of 48



     shadow ban, concerted demonetization and termination of Plaintiffs websites and
2

3
     YouTube channels. Defendants' conduct also operates as a horizontal pnce fixing

4    scheme.

           256.   Defendants' unlawful conduct constitutes an unreasonable restraint of trade.
5


     First, Defendants have complete market power in the relevant market. Second, the clear
7

8    objective of Defendants' misconduct is to limit the number of competitive online news

9    feeds, digital advertising, or online sales franchises and to increase Defendants' profits,

     through governmental agency, a horizontal price fixing scheme, by a horizontal group
10

Il
     shadow ban, a concerted demonetization and termination of Plaintiffs YouTube
12

     channels, competitive websites and platforms to collect exorbitant advertising fees, and

14   monopolistic fees paid by wealthier media corporations.                 Third, Defendants'

     governmental agency, horizontal price fixing scheme, horizontal group shadow ban,
15

16
     concerted demonetization and termination of Plaintiffs YouTube channels, competitive
17

18   websites and platforms is not necessary for the production of online news feeds, digital l '.
                                                                                                   \\
19
     advertising, online sales franchises, or the achievement of any pro-competitive business      i
20
     objective.
21
           257.   Each of the Defendants 1s a participant m this unlawful contract,

23   combination or conspiracy.

           258.   Accordingly, Plaintiff, as a shadow banned, demonetized and terminated
24

25
     online franchise owner, is entitled to an Order of this Court declaring that:
26

27          (a) Defendants jointly and severally, at all times mentioned herein, were acting in

28   governmental agency;

                                       Original Complaint
                                                                                             114
             Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 4 of 48
                          (                                        (

              (b) Defendants' group shadow ban, concerted demonetization and termination of
·,
        Plaintiffs YouTube channels, competitive websites and platforms; and ·their refusal to
L



3

4       comply with their own contract, amount to an unreasonable restraint on trade and

        interstate commerce and a violation of the antitrust laws; and
5


              (c) redistribution of a fair portion the resulting ill-gotten supra-competitive gains
7

8       obtained by Defendants through artificially set advertising/hosting fees to Plaintiff as a

9       quid pro quo for breaching the terms of those contracts,

                     COUNT IX: Violation of the Sherman Act (15 U.S.C. § 2)
 10

 11
         Conspiracy to Monopolize (browsers, operating systems, online news feeds, digital
 12
              advertising, Apps and online sales franchise platforms): Injunctive Relief

 14           259.   Plaintiff incorporates by reference the preceding paragraphs of this

        Complaint as if fully restated herein.
 15

16
              260.   There is a relevant market for the browsers, operating systems, online news ;..
17

        feeds, digital advertising, Apps and online sales franchises in the United States, as alleged 1 1

        above.
                                                                                                          \\
                                                                                                          !I
19
                                                                                                          i

              261.   Beginning in, or about September 1998 and continuing until the filing of this ·,
20                                                                                                        I
21
'Y)
-.f..
        Complaint, the exact dates being unknown to the plaintiff, the defendants, and each of

23      them, jointly and severally, have engaged in a continuing agreement, combination and

        conspiracy to suppress and eliminate competition in the production and sale of browsers,
24
25
        operating systems, online news feeds, digital advertising, Apps and online sales
2()


27      franchises in the United States, as alleged above, in violation of Section 1 of the Sherman

28      Act, 15 U.S.C. § 2 (conspiracy to monopolize through concerted action directed at the

                                           Original Complaint
                                                                                                    115
               Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 5 of 48
                            (

           acquisition of monopoly power) .
 .L.....

 3
                262.   In furtherance of this agreement, combination and conspiracy, the

           defendants did the following things, among others:

                    a. Defendants Facebook, Zuckerberg, Bezos, Amazon, Alphabet, dba, Google,
 5

 6
                       dba, YouTube, Brin, Page, Sundai and Schmidt met and agreed (with
 7

 8                     multiple unnamed parties) between themselves to limit the number of

 9                     browsers, operating systems, online news feeds, digital advertising, Apps

                       and online sales franchise platforms in the United States, by agreement that
 10
 Il
                       each Defendant would acquire competing companies in the relevant
 l2

 1:1                   markets; and by agreement the acquired competing companies were to be           1

                                                                                                      11
 14                    closed, dismantled, or with rare exception, were absorbed into Defendants' ! I

                       companies, thereby conspiring to suppress, eliminate competition and divide
 l5

 16
                       the revenue and profits from the supply .of the sale of browsers, operating '
 17

 18                    systems, online news feeds, digital advertising, Apps and online sales         11
                                                                                                      \\
. !9                   franchise platforms in the United States, between each Defendant as nearly     i
                                                                                                      l1
                                                                                                      !I

                       equally as possible;
 20

 21
                                                                                                      r

 22                 b. Defendants, and each of them, jointly and severally, met and further agreed

 23                    (with multiple unnamed parties) to unlawfully secure the acquisitions of

                       competitive websites, businesses, and advertising platforms including:
 24

 25
                       Social/Photos, Search engines, Enterprise Tools/Productivity, Advertising,

 27                    Commerce, Maps/Automobiles, Mobile, Dev Tools/Cloud Platform, Media

 28                    and Entertainment, Cybersecurity, stealth semiconductor finn, Payments,

                                              Original Complaint
                                                                                                116
     Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 6 of 48
                                                         (

             Multimedia & Graphics, Software, Wearables, Robotics, Energy, Conswner
·,
             Products & Services, Smart Home, Telecommunications, Computer
L,




4            Software & Services, Aerospace & Defenses, Music, Business Intelligence,

             Analytics & Performance Mgmt, Healthcare, Internet Software & Services,
5

6
             Software/Gaming, Software/Al, Consumer electronics, Mobile Software &
7
g            Services and Scientific & Engineering companies, thereby conspiring to

9            suppress, eliminate competition and divide the revenue and profits from the

             supply of the sale of browsers, operating systems, online news feeds, digital
10

11
             advertising, Apps and online sales franchise platfonns in the United States,
12

IJ           between each Defendant as nearly equally as possible;

14      c. The Defendants met and further agreed between themselves to utilize j

             "Applied Semantic," or Google AdSpend/Adsense as the primary and
15

16
             exclusive point-of-sale and payment software for the purchase of online,
17

18           digital advertising systems and payment for hosting online news feeds and i 1
                                                                                              li
                                                                                              1I
19           digital advertising systems, thereby conspiring to suppress, eliminate 1 I
                                                                                              11
20                                                                                            11
             competition and divide the revenue and profits from the supply of the sale of ;1
21

22           online news feeds, digital advertising systems and 01-tline goods between

23           each Defendant as nearly equally as possible;

        d.    The Defendants met and further agreed between themselves and AT&T,
24
25
             Verizon, and T-Mobile wireless service carriers to pre-install Google
26

27           payment apps on their phones, thereby conspiring to suppress, eliminate

28           competition and divide the revenue and profits from the supply of the sale of

                                 Original Complaint
                                                                                        117
      Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 7 of 48



            browsers, operating systems, online news feeds, digital advertising, Apps

3
            and online sales franchise platforms in the United States, between each

            Defendant as nearly equally as possible;

         e. Defendants Alphabet, Amazon, Facebook, met and further agreed between
5

6
            themselves and corporate leaders of Alibaba, Baidu, Microsoft, Tencent and
7

8           Xiaomi to acquire and utilize the Android OS as the primary and exclusive

9           online operating system, thereby conspiring to suppress, eliminate

            competition and divide the revenue and profits from the supply of the sale of
10

11
            browsers, operating systems, online news feeds, digital advertising, Apps
12

            and online sales franchise platforms in the United States, between each

14          Defendant as nearly equally as possible;

         f. Defendants Facebook, Zuckerberg, Bezos, Amazon, Alphabet, dba, Google, ,
15

16
            dba, YouTube, Brin, Page, Sundai and Schmidt met and further agreed with
17

            the Chief Executive Officers of every movie and media company in the ; 1
                                                                                         \,I1
18

            United States to exclusively buy, sell and host, videos, music, movies, news
                                                                                              ,'II
19


            feeds and serve advertisements on videos, music, movies, news feeds and �;
20

21
            social media sites owned, or operated by the Defendants, jointly and

23          severally, thereby conspiring to suppress, eliminate competition and divide

            the revenue and profits from the supply of the sale of browsers, operating
24

25
            systems, online news feeds, digital advertising, Apps and online sales
2(>

27          franchise platforms in the United States, between each Defendant as nearly

28          equally as possible;

                                   Original Complaint
                                                                                        118
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 8 of 48
                       (                                       (

              g. The Defendants further met, conspired and agreed between themselves to

J
                  allow the 2012 Obama Presidential campaign to harness Defendant

4                 Facebook's Application Programming Interface (API) to access the

                  company's "social graph," which mapped the Facebook users connections
5

6
                  and enabled the Obama campaign to access infonnation on millions of
7

8                 Defendant Facebook users' friends when they used the Facebook log-in

9                 button to access the campaign's website; and

              h. The Defendants further agreed between themselves to allow political
10

11
                  campaigning and fundraising on their respective platforms, and to fund the
l2
                  Democrat party and the political campaigns of Barack Obama, Hillary

14                Clinton and Joe Biden in 2008, 2012, 2016, and 2020, in order to escape

                  governmental antitrust scrutiny.
15

16
           263.   The aforesaid agreement, combination and conspiracy had the following '
17

18   effects, among others:                                                                         ,,
19
              f. it suppressed, restrained, and eliminated competition in the development of :
                                                                                                    i

                  Apps, the sale of online news feeds, digital advertising systems and online :
20

21
                  goods in the United States;

23            g. it reduced the number of operating systems to one; reduced independent

                  advertisers, news feed providers, online (music, movie, videos) sales
24

25
                  platfonns on the Internet from over two-hundred (420) to three (3) (Four (4)
26

27                including Chinese-owned Alibaba);

28            h. it substantially raised the price of advertising and goods sold on the Internet;

                                      Original Complaint
                                                                                              119
            Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 9 of 48



                 1.   it caused the U.S. purchase contract officer(s), to nevertheless award
·,
,:,



3                     technological procurement contracts to Defendants as an undefinitized

4                     contract action, obligating the United States to pay Defendants unfair and
5
                      unreasonable prices, that exceed billions of dollars, with the exact amount to
6
                      be determined later; and
7
8               J. It increased the costs and profits proposed by Defendants as fair and

9                     reasonable for the price of browsers, operating systems, online news feeds,
10
                      digital advertising, Apps and online sales franchise platforms in the United
11
                      States to levels significantly in excess of historical costs and profits.
12
11           264.     Each of the Defendants is a participant in this unlawful agreement,

14     combination or conspiracy.
15
             265.     As a result of the illegal agreement, combination and conspiracy alleged in
16
       this Complaint, the plaintiff, Harry J. Williby, has been injured and financially harmed by
17
18     the defendants.                                                                                  ii
                                                                                                        \i
19                    COUNT X: Violation of the Sherman Act (15 U.S.C. § 2)
                                                                                                        11
                                                                                                        1Ii1
20                                                                                                        l
            Monopolization (of browsers, operating systems, online news feeds, digital
21 ,
             advertising, Apps and online sales franchise platforms): Injunctive Relief

.3           266.     Plaintiff incorporates by reference the preceding paragraphs of this
24
       Complaint as if fully restated herein.
25
             267.     The Defendants, and each of them, jointly and severally, possesses
26
27     monopoly power in the market for browsers, operating systems, online news feeds,

28     digital advertising, Apps, PC/tablet/smartphones and online sales franchise platforms.

                                           Original Complaint
                                                                                                  120
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 10 of 48
                        (

      Through the anticompetitive conduct described herein and above, the Defendants, and
2

3
      each of them, jointly and severally, have willfully maintained, and unless restrained by

4     the Court will continue to willfully maintain, that power by anticompetitive and

      unreasonably exclusionary conduct. The Defendants, and each of them, jointly and
.5

6
      severally, have acted with an intent illegally to maintain its monopoly power in the
7

8     browsers, operating systems, online news feeds, digital advertising, Apps and online sales

9     franchise platforms market, and its illegal conduct has enabled it to do so, in violation of

      Section 2 of the Sherman Act, 15 U.S.C. § 2.
10

11
      COUNT XI: Violation of the Lanham Act (Sections 43(a) 15 U.S.C. § 1125(a)(l)(A))
12

11           False designations of origin, false descriptions: Damages/Disgorgement

14          268.   Plaintiff incorporates by reference the preceding paragraphs of this

      Complaint as if fully restated herein.
15

16
            269.   Defendants' unauthorized use in commerce of spurious copies of the
17

      Corrupt Justice™ /The Attorney Depot™ /Wilabee™ Trademark in connection with the 11
                                                                                       \I1l
18

19
      distribution, advertising, promotion, offering for sale, and/or sale of the 11
                                                                                                     !1
      YouTube/Blogger/Facebook/Amazon corporations constitutes use of a symbol or device !
20

21
      that is likely to cause confusion, mistake, or deception as to the affiliation or connection

23    of Defendants with Corrupt Justice™/The Attorney Depot™ /Wilabee™ and as to the

      origin, sponsorship, association, or approval of Defendants' anti competitive Products in
24

25
      violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
2()

27          270.   Defendants' actions as alleged herein, including but not limited to their

28    unauthorized use in commerce of spurious copies of the Corrupt Justice™/The Attorney

                                        Original Complaint
                                                                                               121
         Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 11 of 48
                                                             (

     Depot™ /Wilabee™ Trademark, constitutes use of a false designation of origin and
2

}
     misleading description and representation of fact that is likely to cause confusion,

     mistake, or deception as to the affiliation or connection of Defendants with Corrupt

     Justice™ /The Attorney Depot™/Wilabee™ and as to the origin, sponsorship, association,
5

6
     or approval of Defendants' anti competitive Products in violation of Section 43(a) of the
7

8    Lanham Act, 15 U.S. C. § 1125(a).

9          271.   At all relevant times, Defendants had actual and direct knowledge of

     Plaintiffs prior use and ownership of the Corrupt Justice™/The Attorney
10

11
     Depot™ /Wilabee™ Trademark. Defendants' conduct is therefore willful and reflects
12

IJ   Defendants' intent to exploit the goodwill and strong brand recognition associated with

14   the Corrupt Justice™ /The Attorney Depot™/Wilabee™ Trademark.

           272.   Defendants' wrongful acts will continue unless enjoined by this Court.
15

16
           273.   Defendants' acts have caused, and will continue to cause, irreparable injury
17

     to Plaintiff. Plaintiff has no adequate remedy at law and is thus damaged in an amount
19
     not yet detennined.

           274.   In addition, or alternatively, Plaintiff is entitled to a judgment of
20

21
     disgorgement against Defendants in an amount to be determined at trial.

23   COUNT XII: LANHAM ACT FALSE ADVERTISING UNDER 15 U.S.C. § 1125(a)

                                      Damages/Disgorgement
24

25
           275.   Plaintiff incorporates by reference the preceding paragraphs of this
26
27   Complaint as if fully restated herein.

28         276.   Beginning in, or about June 2003 and continuing until the filing of this

                                       Original Complaint
                                                                                           122
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 12 of 48
                                                                 (

      Complaint, the exact dates being unknown to the plaintiff, the defendants, and each of
·,
      them, jointly and severally, have published, distributed and disseminated electronic
L,




3

      advertising brochures and other advertising statements which include false and/or

      misleading representations and disparaging accusations regarding Plaintiffs product.
.5

6
            277.    Defendants' association of its AdSpend/Adsense products with the phrase
7
      "pay-per-click," or with statements indicating Plaintiff would receive $0.25 per-click for

9     hosting digital advertising on his websites and/or YouTube channels, constitutes a false
10
      or misleading representation of fact regarding the actual amounts paid to plaintiff for
11
      hosting digital advertising on his websites and/or YouTube channels.
l2
u           278.    Defendants' use of false or misleading representations of fact in commercial

14                                                                                        I
      advertising or promotion misrepresents the nature, characteristics, or qualities of I
l5
      Defendants• goods.
16
            279.    Defendants' use of false or misleading representations of fact has the ,
17
18    tendency to deceive a substantial portion of the target consumer audience, or actually \i
                                                                                             \\
                                                             .




19    deceives the target consumers.
                                                                                             11


20
                                                                                                 li
                                                                                                 i!
                                                                                                    Ii


           280.     Defendants' false or misleading representations of fact are material because ;!
21                                                                                                  ,,
22    they are likely to influence the operating and/or purchasing decision of the target

23    conswners.

           28 1 .   The Defendants, and each of them, jointly and severally, falsely or
24

25
      misleadingly represented products that are advertised, promoted, sold and distributed in
2(,

27    interstate commerce.

28         282.     Plaintiff has been and continues to be injured by Defendants' false or

                                        Original Complaint
                                                                                              123
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 13 of 48
                                                                (

      misleading representations of fact through the diversion of sales or loss of goodwill.
·")




            283.    The Defendants, and each of them, jointly and severally, knows that its
L,




3

4     representations of fact are false or misleading.

            284.    Defendants' false or misleading representations of fact were done with bad
5

6
      faith and malice or reckless indifference to Plaintiffs and consumers' interests.
7

8           285.    Defendants' bad faith false or misleading representations of fact regarding

9     the payment amount and methodology of its product makes this an exceptional case

      within the meaning of 15 U.S.C. § 1117.
IO

11
            286.    The Defendants, and each of them, jointly and severally, continues to make
12

      false or misleading representations of fact regarding the payment amount and

14    methodology of its product and will continue to do so unless enjoined by this Court as

      provided by 15 U.S.C. § 1116.
l5

16
            287.    Plaintiff is entitled to an award of Defendants' profits due to sales of the
17

      falsely or misleadingly represented product, any damages sustained by Plaintiff, and the       (I
                                                                                                      ,1
19
      costs of the action, pursuant to 15 U.S. C. § 11 1 7.                                           ij
                                                                                                     I1 ,i
20
            288.    In addition, or alternatively, Plaintiff 1s entitled to a judgment of            I!
21

22    disgorgement against Defendants i n an amount to be determined at trial.

23        COUNT XIII: LANHAM ACT FALSE ADVERTISING UNDER 15 U.S.C. §
24
           1125(a) (as to Defendants Bezos, Amazon, Brin, Schmidt, Page, Pichai and
25
                Defendants Alphabet, dba, Google, dba, YouT ube/Y ouTube TV):

27                                      Damages/Disgorgement

            289.   Plaintiff incorporates by reference the preceding paragraphs of this

                                          Original Complaint
                                                                                               124
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 14 of 48
                         (

       Complaint as if fully restated herein.
·"")




             290.     Beginning in, or about June 2003 and continuing until the filing of this
L..




3

4      Complaint, the exact dates being unknown to the plaintiff, the defendants, and each of

       them, jointly and severally, have published, distributed and disseminated electronic
5

6
       advertising brochures and other advertising statements which include false and/or
7

8      misleading representations and disparaging accusations regarding Plaintiffs product.

9            291.     Defendants' association of its YouTube/YouTube TV products with the

       phrases      " YouTube,"   "Broadcast     Yourself,"   or   with   statements   indicating
10

ll
       YouTube/Y ouTube TV product websites are an "alternative to mainstream media and
12

       movie corporations," constitutes a false or misleading representation of fact regarding the

14     actual affiliation, association and business relationships Defendant YouTube/YouTube

       TV has with mainstream media and movie corporations.
15

16
             292.    Defendants' use of false or misleading representations of fact in commercial
17

18     advertising or promotion misrepresents the nature, characteristics, or qualities of           1
                                                                                                         1

                                                                                                         I
19     Defendants' goods.
20                                                                                          I
             293.    Defendants' use of false or misleading representations of fact has the i
21
       tendency to deceive a substantial portion of the target consumer audience, or actually

23     deceives the target consumers.

            294.     Defendants' false or misleading representations of fact are material because
24
25
       they are likely to influence the operating and/or purchasing decision of the target
26
27     consumers.

28          295.     The Defendants, and each of them, jointly and severally, falsely or

                                         Original Complaint
                                                                                              125
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 15 of 48



     misleadingly represented products that are advertised, promoted, sold and distributed in

3
     interstate commerce.

            296.     Plaintiff has been and continues to be injured by Defendants' false or

     misleading representations of fact through the diversion of sales or loss of goodwill.
.5

6
            297. The Defendants, and each of them, jointly and severally, knows that its
7

8    representations of fact are false or misleading.

9           298.     Defendants' false or misleading representations of fact were done with bad

     faith and malice or reckless indifference to Plaintiffs and consumers' interests.
10

11
           299.      Defendants' bad faith false or misleading representations of fact regarding
l2

Li   the    actual      affiliation,   association     and     business   relationships   Defendant j

14   YouTube/YouTube TV has with mainstream media and movie corporations, makes this ! !

     an exceptional case within the meaning of 15 U. S.C. § 1 1 17.
15

16
           300.      The Defendants, and each of them, jointly and severally, continues to make
17

18   false or misleading- representations
                            -             of fact regarding
                                                    -     - the actual affiliation, association and    1,
                                                                                       I'
                                                                                                       lI
19
     business relationships Defendant YouTube/YouTube TV has with mainstream media and i

     movie corporations, and will continue to do so unless enjoined by this Court as provided
20
                                                                                                       1
                                                                                                           ,
                                                                                                           I
21                                                                                                         !

     by 15 U.S.C. § 1 116.

23         30 1.     Plaintiff is entitled to an award of Defendants' profits due to sales of the

     falsely or misleadingly represented product, any damages sustained by Plaintiff, and the
24
25
     costs of the action, pursuant to 15 U. S.C. § 1 1 17.

27         302.      In addition, or alternatively, Plaintiff 1s entitled to a judgment of

     disgorgement against Defendants in an amount to be detennined at trial.

                                          Original Complaint
                                                                                                 126
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 16 of 48
                           (                                        (

                                   COUNT XIV: Breach of Contract
·,
3
          (as to Defendants Bezos, Amazon, Brin, Schmidt, Page, Pichai and Defendants

                     Alphabet, dba, Google, dba, YouTube/Y ouTube TV): Damages

              303.    Plaintiff incorporates by reference the preceding paragraphs of this
5

6
      Complaint as if fully restated herein.
7

8             304.    Plaintiff fully performed all the "Terms and Conditions," covenants and

9     promises to be perfonned on the part of the Plaintiff under the YouTube/Blogger/Google

      AdSense Program.
10

Il
              305.    The Defendants, and each of them, jointly and severally, failed to make all
12
      payments and perform all obligations under the "Terms and Conditions," covenants and

14    promises of the YouTube/Blogger/Google AdSense Program.

              306.    The Defendants, and each of them, jointly and severally, breached the ·
l5

16
      "Tenns and Conditions," covenants and promises of the YouTube/Blogger/Google
17

l ,   AdSense Program by failing to make timely payments and by failing to pay
19
      outstanding amounts, accrued interest, and fees upon demand.
                                                                                                      Ii
              307.    Although Plaintiff has demanded that Defendants perform all obligations
20

21                                                                                                    I!! !
      w1der     the     "Terms    and    Conditions,"         covenants   and   promises   of   the

23    YouTube/Blogger/Google AdSense Program, Defendants, and each of them, jointly and

      severally, failed and refused, and continue to fail and refuse to take any steps necessary to
24

25
      fully and completely make timely payments; pay all outstanding amounts; accrued
2(,

27    interest; or fees.

28            308.    As noted above, Defendant Alphabet, Inc. , dba, Google, dba, YouTube,

                                         Original Complaint
                                                                                                127
             Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 17 of 48



         LLC., is the alter-ego of Defendant Jeff Bezos, dba, Amazon, Inc.

3
               309.     As a direct and proximate result of Defendants' continuous breaches,

         Plaintiff has suffered extreme financial losses in the form of lost profits. Plaintiff has

         been damaged in the minimum amount of $ 1 Billion dollars for each year, beginning in
5

(,
         2008, or m an amount to be proven at trial as a result of Defendants' breach of the
7

g        "Terms and Conditions," covenants and promises of the YouTube/Blogger/Google

9        AdSense Program.

               3 1 0.   Plaintiff's damages are ongoing and increasing due to Defendants' breach of
 10

!l
         the "Tenns and Conditions," covenants and promises of the YouTube/Blogger/Google
12
         AdSense Program.

 14                                         COUNT XV: Fraud

            (as to Defendants Bezos, Amazon, Brin, Schmidt, Page, Pichai and Defendants
15

16
                           Alphabet, dba, Google, dba, YouTube/Y ouTube TV)
17

18             303.     Plaintiff incorporates by reference the preceding paragraphs of this i i
19       Complaint as if fully restated herein.
                                                                                                        \\
                                                                                                        !l
                                                                                                        t1


               31 1.
20
                       The Defendants, and each of them, jointly and severally, misrepresented to !
                                                                                                        ii

21                                                                                                ,i i,
                                                                                                        J




') ·)
"-.1..
         Plaintiff that YouTube was a video advertising platform being marketed as an alternative

23       to mainstream media and movie outlets, when in fact, as early as 2007, Defendants were

         in fact entering into multi-billion dollar contracts to host videos, movies, and televisions
24
25
         shows on behalf of mainstream media stations and movie outlets.
2(,

27            · 312. The Defendants knew they were hosting videos, movies, and televisions

         shows on behalf of mainstream media and movie outlets, rather than operating as an

                                           Original Complaint
                                                                                                  128
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 18 of 48



       alternative to mainstream media and movie outlets. The Defendants, and each of them,
·,
,:.,



3
       jointly and severally, perpetrated this fraud and misrepresentation by utilizing content

4      creators/Blogger™ designers not affiliated with mainstream media and movie outlets,

       like Plaintiff, to build and market YouTube as an alternative to mainstream media and
5

6
       movie outlets.
7

8            313.   Defendants' misrepresentations were material. Plaintiff would not have spent

9      ten (10) years creating two (2) YouTube channels (The Attorney Depot™ and The Harry

       Williby) if Plaintiff had known Defendants were actually under multi-billion dollar
10

Il
       contract with mainstream media and movie outlets (for the entire ten ( I 0) year period).
12
             314.   The Defendants intended to induce Plaintiff to rely on its misrepresentations.

14     The Defendants, and each of them, jointly and severally, knew that stating they were an

       alternative to mainstream media and movie outlets, Plaintiff would build and market ;
15

16
       YouTube as an alternative to mainstream media and movie outlets. The Defendants, and
17
       each of them, jointly and severally, had reason to expect that Plaintiff would rely on the l;

                                                                                                         l!1
18

l9
       misrepresentations that it made to Plaintiff because of the continuous contractual
20                                                                                                       1:
       relationship between Plaintiff and Defendants.                                                    11
21

22
             315.   Plaintiff reasonably relied upon the representations Defendants made over

23     the course of ten (10) years, while designing Blogger™ pages and YouTube channels.

             316.   Plaintiff was justified in relying upon Defendants' representations that they
24
25
       were an alternative to mainstream media and movie outlets, because Defendants

27     continued to use and advertise the phrases "YouTube," "Broadcast Yourself," and

28     "YouTube [Content] Creator," and the Defendants never once, during the period of 2008

                                         Original Complaint
                                                                                                   129
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 19 of 48
                         (                                      (

      through 2018, advertise, announce, or inform Plaintiff that they were in fact, under
·"l



3
      multi-billion dollar contractual relations with every mainstream media and movie outlet

4     in the country.

            317.     Plaintiff has been substantially harmed by Defendants' misrepresentations,
5

6
      because Plaintiff spent ten (10) years designing Blogger™ pages and YouTube channels,
7

8     for the multi-trillion dollar profit of the Defendants and mainstream media and movie

9     outlets_, while netting negative profits_, or earnings.

            WHEREFORE, Plaintiff prays for relief as set forth below.
10

11
                              COUNT XVI: Negligent Misrepresentation
12
         (as to Defendants Bezos, Amazon, Brin, Schmidt, Page, Pichai and Defendants

l4                      Alphabet, dba, Google, dba, Y ouTube/Y ouTube TV)

            318.     Plaintiff incorporates by reference the preceding paragraphs of this ·
l5

16
      Complaint as if fully restated herein.
17

18          3 1 9.   The Defendants misrepresented to Plaintiff that YouTube was an alternative   \I
      to mainstream media and movie outlets, when in fact Defendants were signing i I
                                                                                                  11
19
                                                                                                  ,,l 1
                                                                                                  I:
      multi-billion dollar contracts with mainstream media and movie outlets. The Defendants      II
21

22    made such misrepresentations by electronic advertising, which Plaintiff relied upon for a

23    period of ten (10) years.

            320.     The Defendants had no reasonable grounds to believe that these
24

25
      misrepresentations were true. Plaintiff joined YouTube as a content creator in October
2(,

27    2008. As early as 2007, the Defendants had in fact entered into a multi-million dollar

28    agreement to host videos and shows produced and owned by mainstream media outlet,

                                          Original Complaint
                                                                                            130
             Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 20 of 48
                                                                 (

        NBC.
·,
3
               321.   The Defendants intended to induce Plaintiff to rely on its misrepresentations.

4       The Defendants knew that because of its representation that YouTube was an alternative

        to mainstream media and movie outlets, Plaintiff would build and market YouTube as an
5

6
        alternative to mainstream media and movie outlets. The Defendants knew that Plaintiff
7
        would rely on the misrepresentations made to him, because Y ouTube/Google Adsense

9       used unique., confidential content creator identification numbers_, when allowing creators

        to upload/host videos and/or when paying through the Google Adsense program.
 10

11
               322.   Plaintiff was justified in relying upon Defendants' representations that they
12

 1 .1   were an alternative to mainstream media and movie outlets, because Defendants

14      continued to use and advertise the phrases "YouTube," "Broadcast Yourself," and

        "YouTube {Content] Creatort and the Defendants never once, during the period of 2008
15

16
        through 2018, advertise, announce, or inform Plaintiff that they were in fact, under
17

        multi-billion dollar contractual relations with every mainstream media and movie outlet 1 1
                                                                                                ti
18

19
        in the country.                                                                          !     l.· I
                                                                                                       :1
                      Plaintiff has been substantially harmed by Defendants' misrepresentations, / j
20
               323.
21                                                                                                     1I

        because Plaintiff spent ten ( 1 0) years designing Blogger™ pages and YouTube channels,

23      for the multi-trillion dollar profit of the Defendants and mainstream media and movie

        outlets, while netting negative profits, or earnings.
,• 4
25
              WHEREFORE, Plaintiff prays for relief as set forth below.
2(,

27                       COUNT XVII: Breach Of Implied-In-Fact-Contract

           (as to Defendants Bezos, Amazon, Brin, Schmidt, Page, Pichai and Defendants

                                           Original Complaint
                                                                                                131
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 21 of 48



                       Alphabet, dba, Google, dba, YouTube/YouTube TV)
·,
,:.



3
             324. Plaintiff incorporates by reference the preceding paragraphs of this

      Complaint as if fully restated herein.

            325.   By their actions, the Defendants, and each of them, jointly and severally,
5

6
      entered into a contract with Plaintiff, whereby Plaintiff would create content and
7
      Defendants would provide advertisement on said content, and pay Plaintiff based upon

9     consumer access to said advertisements.

            326.   Because Defendants required Plaintiff and mainstream media and movie
10

11
      outlets to use unique, confidential content creator identification numbers, when allowing
12
      creators to upload/host videos and/or when paying through the Google Adsense program,

14    the Defendants knew, or had reason to know that they were required to accurately

      advertise, announce, or inform Plaintiff that they were in fact, under multi-billion dollar
15

16
      contractual relations with every mainstream media and movie outlet in the country.
17

18          327.   When allowing the uploading/hosting of videos and/or when seeking \1
                                                                           .
19
      payment through the Google Adsense program, Defendants did use the umque, I

      confidential content creator identification numbers. The Defendants then reaped and
20
                                                                                                    j
21
      shared billions of dollars ($2.2 Trillion Dollars to date) in advertising revenue, with

      mainstream media/movie outlets, each year beginning in 2008 and continuing to present

      date, through the Google Adsense program.
24
25
            328.   The Defendants breached the implied-in-fact contract with Plaintiff through
2(1


27    its fraudulent conduct in which they identified as an independent entity, when in fact they

28    were under multi-billion dollar contractual relations with every mainstream media and

                                        Original Complaint
                                                                                              132
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 22 of 48
                                                              (

       movie outlet in the country. Additional breaches occurred when the Defendants allowed
·')




       the mainstream media and movie outlets in the country to file and prevail upon frivolous
,:.,




3

       copyright claims against Plaintiff.

             329.   Plaintiff has been harmed by Defendants' breach. Based upon Defendants'
5

6
       conduct, Plaintiff was led to believe that he was uploading/hosting videos on behalf of an
7

8      independent video streaming service; and that Plaintiff would receive the appropriate

9      negotiated payment for those videos through the Google Adsense program. Plaintiff was

       instead deceived into uploading/hosting videos on behalf of Defendants and mainstream
lO

11
       media/movie outlets.
12

11           WHEREFORE, Plaintiff prays for relief as set forth below.

14          COUNT XVIII: Breach of Implied Covenant of Good Faith & Fair Dealing

          (as to Defendants Bezos, Amazon, Brin, Schmidt, Page, Pichai and Defendants
l5

16
                        Alphabet, dba, Google, dba, YouTube/YouTube TV)
17

18           330.   Plaintiff incorporates by reference the preceding paragraphs of this
19
       Complaint as if fully restated herein.

             331.   Plaintiff and Defendants entered into contracts whereby Plaintiff created
20

21
       Blogger™ pages and YouTube channels. In fulfilling their duty to act in good faith (a

23     higher standard amongst merchants) the Defendants must accurately advertise, announce,

       and/or inform Plaintiff that they were in fact, under multi-billion dollar contractual
25
       relations with every mainstream media and movie outlet in the country, giving Plaintiff a

27     basis to make an informed decision, and negotiate adequate compensation.

28           332.   The Defendants knew, or had reason to know that they were required to

                                         Original Complaint
                                                                                             133
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 23 of 48
                       (

      accurately identify for whom they were actually under contractual relationships with.

3
            333.   The Defendants knew, or had reason to know that the advertisement revenue

4     they were generating was directly dependent upon the Blogger™ pages and YouTube

      channels created by Plaintiff.
5

6
            334.   When allowing the uploading/hosting of videos and/or when seeking
7

8     payment through the Google Adsense program, Defendants did use the unique,

9     confidential content creator identification numbers. Plaintiff duly perfonned his duties

      under the contract.
10

11
            335.   The Defendants breached the covenant of good faith and fair dealing
l2

11    governing every contract with Plaintiff by identifying as an independent entity, when in

14    fact they were under multi-billion dollar contractual relations with every mainstream

      media and movie outlet in the country, reaping massive and ill-gotten profits.
15

16
            336.   The Defendants breached the covenant of good faith and fair dealing
17

18    governing every contract with Plaintiff, because the facts and evidence indicates the         ![
                                                                                                    I'
19
      Defendants had no intention of operating as an alternative to mainstream media, or movie      ii.,
                                                                                                    Ji
      outlets. The Defendants in fact began secret multi-million contract negotiations with         lld
21
      mainstream media and movie outlets beginning in 2006. Plaintiff, based upon

      Defendants' intentional and malicious breach of covenant of good faith and fair dealings,

      joined YouTube and Blogger™ in 2008.
24

25
            337.   Plaintiff has been hanned by Defendants' breach. Had the Defendants
2(>

27    informed Plaintiff that they were in fact, under multi-billion dollar contractual relations

28    with every mainstream media and movie outlet in the country, Plaintiff would have had a

                                       . Original Complaint
                                                                                              134
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 24 of 48



      basis to make an infonned decision, and negotiate adequate compensation.
·,
,:.



3
            WHEREFORE, Plaintiff prays for relief as set forth below.

                COUNT XIX: Unfair Competition, Cal. Bus. & Prof. Code §17200

                                         (as to all Defendants)
5

6
            338. Plaintiff incorporates by reference the preceding paragraphs of this
7

g     Complaint as if fully restated herein.

9           339. The Defendants are engaged m the business practice of representing

      themselves as an independent entity, hosting online, digital advertisements on Blogger™
I0

Il
      pages, websites and YouTube channels, utilizing the Android OS and the Google
12

u     AdSpend/Adsense payment program, when in fact they are under multi-billion dollar

14    contractual relations with every mainstream media and movie outlet in the country.

            340.   The Defendants' practice is unfair because it is unethical, oppressive and
15

16
      unscrupulous. The Defendants falsely represented themselves as an alternative to
17

18    mainstream media/movie outlets and an independent entity, to take advantage of the : 1
                                                                                                \\
19
      unpaid labor, marketing and video editing/production skill sets of Plaintiff as a content i J
                                                                                                    !,
      creator and blog/website designer. Instead of acting as an alternative to mainstream          i;
20                                                                                                  Ji

                                                                                                    ,1
21                                                                                                  l'

      media/movie outlets and an independent entity, Defendants were i n fact, under

23    multi-billion dollar contractual relations with every mainstream media and movie outlet

      in the country. Upon information and ·belief, the Defendants profited by representing
24

25
      themselves as an alternative to mainstream media/movie outlets and an independent
26

27    entity, taking advantage of the unpaid labor, marketing and video editing/production skill

2S    sets of Plaintiff as a content creator and blog/website designer, thereby converting

                                        Original Complaint
                                                                                              135
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 25 of 48
                         (                                         (

      Plaintiffs' profits for their own use.
2

3
            341.    Defendants further damaged Plaintiff by tenninating and demonetizing

      Plaintiffs Blogger pages and YouTube channels. This wilful and egregious behavior

      damages Plaintiffs reputation and the trust Plaintiff and his channels, Blogger pages and
5

6
      websites have earned over a ten (10) year period.
7

8           WHEREFORE, Plaintiff prays for relief as set forth below.

9                                      COUNT XX: Conversion

                                          (as to all Defendants)
10

ll
            342.   Plaintiff incorporates by reference the preceding paragraphs of this
12

1.1   Complaint as if fully restated herein.

14          343.   The Defendants willfully interfered with Plaintiffs rights to its personal

      property. The Defendants, through, wilful misrepresentations and a fraudulent schemes of
15

l6
      artifice, induced Plaintiff to develop of Blogger™ pages, websites and YouTube channels
17

      purportedly on behalf of Plaintiff and Defendants, but with full knowledge that Plaintiff li

                                                                                                     !I
18

19
      was in fact developing Blogger™ pages, websites and YouTube channels on behalf of
                                                                                                     'I
                                                                                                     "

      Defendants and mainstream media and movie outlets.
                                                                                                     Ii
                                                                                                     !!' I
21                                                                                                   !1
            344.   Defendants' intentional and deceitful acts enabled them to dispose of the

23    property in a manner inconsistent with Plaintiffs property rights. These property rights

      include the sa:le of digital advertisement at a designated price.
24

25
            345.   Defendants' unauthorized transfer of Plaintiffs property caused substantial
2(,

27    damages to Plaintiff.

28          WHEREFORE, Plaintiff prays for relief as set forth below.

                                         Original Complaint
                                                                                             .13.6
             Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 26 of 48
                                                                     (

                                     COUNT XXI: Quantum Meruit
·")




                                                  Restitution
.i...




3

                                           (as to all Defendants)

               346.   Plaintiff incorporates by reference the preceding paragraphs of this
5

6
        Complaint as if fully restated herein.
7

8              347.   Defendants, in operating YouTube and enacting the Google Adsense Online

9       Terms of Service, intended to benefit Host Websites and YouTube channels owners by

        establishing standards and procedures for hosting videos, content and payment decisions.
lO

11
        The Policies are supposed to limit subjective decision-making and are designed to protect
12
        the interests and investments of Host Websites and YouTube channels owners like

14      Plaintiff.

               348.   Indeed, there can be no doubt that the operation of Yot.iTt.ibe and enacting
15

16
        the Google Adsense Online Tenns of Service were enacted for the benefit of Plaintiff.
17

18      The Google Adsense Online Tenns of Service were promulgated after the Defendants l i
                                                                                                           I\
19
        purchased Applied Semantics in 2003 and YouTube in 2006. Now, 18 years after their                 ii
                                                                                                           I



        enactment, the Defendants have turned their back both on the purpose of the Google i
20

21
        Adsense Online Terms of Service and Plaintiff.

23            349.    The Google Adsense Online Terms of Service holds: "As used in these

        Terms of Service, ''you " or · 11publisher" means the individual or entity using the Services
24
25
        (and/or any individual, agent, employee, representative, network, parent, subsidiary,
2(,

27      affiliate, successor, related entities, assigns, or all other individuals or entities acting on

28      your behalf, at your direction, under your control, or under the direction or control of the

                                           Original Complaint
                                                                                                    .137
                          (
            Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 27 of 48
                                                                  (

       same individual or entity who controls you). "We, " "us" or "Google" means Google LLC,
·,
,;.



3
       and the ''parties " means you and Google."

             350.   The Defendants have long held that their Google Adsense contract with
.5
       publishers/content creators could be terminated at any time. Such contracts are too unfair
6
       to be enforceable. During the past 10 years, Plaintiff has invested over a million dollars to
7
8      attract, retain and support YouTube channels and Blogger™ and Facebook pages, all

9      spent in reliance on the Google Adsense Online Terms of Service and the obligations of
10
       Defendants under those Policies.
11
       Plaintiff made those investments with the express understanding between Plaintiff and
12
1 :1   the Defendants that: (a) Defendants would comply with the Google Adsense Online I

14
15
       Tenns of Service; (b) Defendants would support Plaintiff as the Host of YouTube
                                                                                                       I
       channels and Blogger™ pages, and (c) Plaintiff would recoup his investments in the
16
       YouTube channels and Blogger™ and Facebook pages through the revenues generated
17
18     by the Google Adsense program. The Defendants and all their subsidiaries benefited 11
                                                                                              \',\
                                 .




19
10
       tremendously from Plaintiff's investment in the YouTube channels and Blogger™ pages.
                                                                                              ii
                                                                                                       !!
                                                                                              Ii
            351. Neither Plaintiff nor Defendants believed that Plaintiff's investment in the J i
21
22     YouTube channels and Blogger™ and Facebook pages was gratuitous, or that the Google

23     Adsense Online Terms of Service somehow did not apply to Plaintiff or the Defendants.
24
       In fact, the Google Adsense Online Terms of Service continues, holding: "Unless
25
       expressly authorized in writing by Google, you may not enter into any type of
26

27     arrangement with a third party where that third party receives payments made to you

28     under the AdSense Terms or other financial benefit in relation to the Services."

                                          Original Complaint
                                                                                                138
         Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 28 of 48
                       (                                      (

           352.   By virtue of allowing mainstream media/movie outlets to earn Adsense

3    revenue, in blatant violation of the Google Adsense Online Terms of Service, Defendants

     have deprived Plaintiff of the revenues necessary to recoup his investment in the
s    YouTube channels and Blogger™ and Facebook pages. Defendants have made no effort
6
     to reimburse Plaintiff for the investments it made in the YouTube channels and
7
8    Blogger™ pages, or otherwise compensate Plaintiff for the unlawful shadow banning,

9    demonetization and termination of Plaintiffs YouTube channels and Blogger™ and
to
     Facebook pages.
11
           353.   Defendants are estopped from denying the obligatory nature of the Google
12
11   Adsense Online Terms of Service. The Defendants adopted the Terms specifically to

14   provide a process and standards to reign in subjective decision-making in the hope of
l5
     avoiding further antitrust liability. Defendants, through their legal representatives, have
16
     admitted that the Google Adsense Online Terms of Service imposes obligations on the
17
18   Defendants, and that the Tenns must be satisfied for a Google Adsense payment to be ; 1
19
                                                                                                   \\
     approved. Given the history of the Google Adsense Online Terms of Service - and the           I

20
     Defendants' position regarding the Terms' role in the payment process - Plaintiff relied ;
21
22   on the Google Adsense Online Terms of Service in structuring his relationship with the

23   Defendants. Plaintiffs reliance caused Plaintiff to lose his significant investment in the
24
     YouTube channels and Blogger™ and Facebook pages, therefore allowing Defendants to
25
     reverse course and reject the Google Adsense Online Terms of Service - while enriching
26

27   themselves - would be unjust.

28        354.    As a direct and proximate result of Defendants' actions, Plaintiff lost, and

                                      Original Complaint
                                                                                             139
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 29 of 48
                                                                  (

     has been deprived of, his investment m the YouTube channels and Blogger™ and

     Facebook pages.
3
4           355.   Accordingly, Plaintiff is entitled to restitution in the amount of all sums

     invested by Plaintiff in the YouTube channels and Blogger™ and Facebook pages, in an
5

6
     amount to be determined at trial.
7
8                    COUNT XXII: Unjust Enrichment Under California Law

9                                      Damages/Disgorgement
10
                                         (as to all Defendants)
Il
           356.    Plaintiff incorporates by reference the preceding paragraphs of this
12
     Complaint as if fully restated herein.

14         357.    As a result of their unlawful and inequitable conduct described above,

     Defendants have and will continue to benefit and be unjustly enriched as a direct result of
l5

16
     their collusive actions to the detriment of Plaintiff.
17
18         358.    Plaintiff is entitled to the amount of Defendants' ill-gotten gains resulting 1 \
19
     from their unlawful, unjust, and inequitable conduct, and are entitled to reimbursement of !

     all ill-gotten gains.
20

21

22         359.    The economic benefit Defendants derived is a direct and proximate result of

23   Defendants' unlawful practices.
24
           360.    The financial benefits Defendants derived rightfully belong to Plaintiff.
25
     Defendants have retained these benefits bestowed upon them under inequitable and

27   unjust circumstances at the expense of Plaintiff. Defendants were enriched by their illegal

28   activities at the expense of Plaintiff and thus Defendants should be ordered to make

                                         Original Complaint
                                                                                               140
            Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 30 of 48
                         {                                    {

      restitution for the benefit of Plaintiff because it would be unjust to allow Defendants to
·,
,:,



3
      retain the benefits.

      Ill

      Ill
5

6
      Ill
7

8     Ill

9     Ill

      Ill
10

11
      Ill
12

11    Ill

14    Ill

      Ill
15

16
      Ill
17

18    Ill                                                                                          \1
                                                                                                   ll
19

20
      Ill                                                                                          l
      Ill
21
      Ill

 3    Ill

      Ill
,A

25
      Ill
26

27    Ill

2S    Ill

                                      Original Complaint
                                                                                            141
            Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 31 of 48
                         (                                     (

       X.    PRAYER FOR RELIEF
·'")




             WHEREFORE, Plaintiff Harry J. Williby respectfully requests that the Court
L




3
       enter judgment against Defendants and grant the following relief:
5
             1.      On Count One of the Complaint, judgment in favor of Plaintiff and against
6
       Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1BN
7
8      for each year 2008-2018) or an amount to be detennined at trial and trebled pursuant to

9      15 U.S.C. § 15, and/or disgorgement in an amount to be determined at trial;
lO
             2.      On Count Two of the Complaint, judgment in favor of Plaintiff and against
11
       Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1BN
12
11     for each year 2008-2018) or an amount to be determined at trial and trebled pursuant to

14     15 U.S.C. § 15, and/or disgorgement in an amount to be determined at trial;
l5
             3.      On Count Three of the Complaint, judgment in favor of Plaintiff and against
16
       Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1BN
17
                                                                                                   1



18     for each year 2008-2018) or an amount to be detennined at trial and trebled pursuant to     i:
                                                                                                   \!
19
       15 U.S.C. § 15, and/or disgorgement in an amount to be determined at trial;
20
             4.      On Count Four of the Complaint, judgment in favor of Plaintiff and against    !
21
                                                                                                       1
                                                                                                       I




       Defendants, jointly and severally, in a minimum amount of $10 Billion Dollars ($1BN
                                                                                                       i




22

23     for each year 2008-2018) or an amount to be determined at trial and trebled pursuant to
24
       15 U.S.C. § 15, and/or disgorgement in an amount to be determined at trial;
25
             5.      On Count Five of the Complaint, That the Court adjudge and decree as
26
27     follows:

28                a. That Defendants' conduct in requiring OEMs to license and distribute the

                                        Original Complaint
                                                                                             142
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 32 of 48
                                                                (

                     Android operating system, or any other software product as a condition of
2

3
                     licensing any Android operating system product violates Sections 1 and 2 of

4                    the Sherman Act, 1 5 U. S.C. §§ 1 and 2; and

                  b. That Defendants' agreements with OEMs restricting their right to modify
5

6
                     the screens and functions of the Android operating system, or to add
7

8                    non-Google Internet browser software or other software products during the

9                    boot-up sequence, or to substitute non-Google Internet browser software or
10
                     other software products for Google Internet browser software or other
11
                     software products, violate Sections 1 and 2 of the Shennan Act, 15 U. S.C.
12

13                   § § 1 and 2.

14           6.      On Count Six of the Complaint, That the Court adjudge and decree as

       follows:
15

16
                        a. That Defendants' conduct in requmng persons to license and
17

18                          distribute its Internet browser software or any other software product
                                                                                                     I,\
                                                                                                     11

19
                            as a condition of receiving placement in or access to any Android        ;j
                            operating system product, including any screen or function thereof, j !
20                                                                                                   1:

21
,..�                        violates Sections 1 and 2 of the Sherman Act, 1 5 U. S.C. § § 1 and 2;

23                          and

                        b. That Defendants' conduct in requiring or inducing persons to agree
24
25
                            not to license, distribute, or promote any non-Google Internet
26
27                          browser, or to license, distribute, or promote such browser only on

28                          terms or under conditions that materially disadvantage it, violates

                                         Original Complaint
                                                                                               143
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 33 of 48



                        Sections I and 2 of the Shennan Act, 15 U. S.C. § § 1 and 2.
·,
,:..



3
             7.   On Count Seven of the Complaint, That the Court adjudge and decree as

'-1    follows:

                     a. That the Horizontal Market Agreement constitutes an illegal restraint
5

6
                        of interstate trade and commerce in violation of Section 1 of the
7
                        Shennan Act and issue an injunction requiring rescission of the

9                       Horizontal Market Agreement and that the Defendants' use of the

                        AdSpend/AdSense Pay-Per-Click program be enjoined;
10

11
                     b. that the Defendants, their officers, directors, agents, employees and
l2

                        successors and all other persons acting or claiming to act on their .
                                                                                                i
14                      behalf be enjoined and restrained from, in any manner, directly or I

                        indirectly, continuing, maintaining, or renewing the Horizontal
15
16
                        Market Agreement, or from engaging in any other combination,
17

I '                     conspiracy, contract, agreement, understanding or concert of action     11
                                                                                                l!
19
                        having a similar purpose or effect, and from adopting or following      'I
                        any practice, plan, program, or device having a similar purpose or
20

21
                        effect;

23                  c. that the Defendants, their officers, directors, agents, employees and

                        successors and all other persons acting or claiming to act on their
24
25
                        behalf be enjoined and restrained from, in any manner, directly or

27                      indirectly, continuing, maintaining, or renewing the shadow ban,

28                      demonetization, or tennination of Plaintiffs website(s) or video

                                     Original Complaint
                                                                                          144
             Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 34 of 48
                                                                   (

                             channels, or removal of any content thereof on said website(s) or

 3
                             video channels, without order of this Court;

                         d. that the Plaintiff have such other relief as the Court may deem just

                            and proper to redress, and prevent recurrence of, the alleged violation
5

6
                            and to dissipate the anticompetitive effects of the Defendants' past
7
8                           violation(s); and

9                        e. that the Plaintiff recover the costs of this action.

                     On Count Eight of the Complaint, an Order of the Court declaring that
 10
              8.
 ll
        Defendants': (i) funding, employment and service in the Obama and Biden
 12

 11     Administrations (ii) shadow ban, demonetization, and tennination of Plaintiff's I

 14     website(s) or video channels and refusal to comply with their own Google Adsense              I,
        Online Terms of Service, and (iii) redistribution of the resulting ill-gotten
 15

16
        supra-competitive gains through artificially set digital advertising fees to all mainstream
17

18      media/movie outlets as a quid pro quo for breaching the terms of those Google Adsense li
                                                                                                      \\
 19
        Online Terms of Service, amount to government agency and an unreasonable restraint on         /I

20                                                                                                    ,:
        trade and interstate commerce and a violation o f the antitrust laws.
21                                                                                                    /'
"- '-
') ')         9.     On Count Nine of the Complaint, That the Court adjudge and decree as

23      follows:

                         a. That the Defendants, and each of them, jointly and severally, have
24
25
                            attempted to monopolize, through government agency and political
2(,

27                          financial contributions, the market for Internet browsers, mobile

28                          browsers, operating systems, online news feeds, digital advertising,

                                          Original Complaint
                                                                                                145
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 35 of 48



                            Apps and online sales franchise platfonns in violation of Section 2 of
2

3
                            the Sherman Act, 15 U. S.C. § 2.

4           10.       On Count ten of the Complaint, That the Court adjudge and decree as
.5
      follows:

                  a. That the Defendants, and each of them, jointly and severally, have willfully
7

8                    maintained its monopoly in the market for Internet browsers, mobile

9                    browsers, operating systems, online news feeds, digital advertising, Apps

                     and online sales franchise platforms in violation of Section 2 of the Sherman
10

11
                     Act, 15 U. S.C. § 2; and
l2
                  b. That the Defendants, and each of them, jointly and severally, have engaged
                                                                                            I'
IJ

14                   in and/or are currently engaged in government agency and extraordinary l

                     political campaign funding to willfully maintain and fund its monopoly in
l5

16
                     the market for Internet browsers, mobile browsers, operating systems, online
17

18                   news feeds, digital advertising, Apps and online sales franchise platforms in l i
                                                                                                   \\• i
19
                     violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.
                                                                                                        ii
                                                                                                        1,


                  That Google, Facebook and Amazon, and all persons acting on their behalf ! !
20
           (i)
21                                                                                          ,I
      or under their direction or control, and all successors thereto, be preliminarily and

23    pennanently enjoined from:

                  a. Donating any further computing, data service, or data access to political
24

25
                     parties, or persons affiliated, or acting on behalf of a political party in the
2(,

27                   United States;

28                b. Donating any further monies, currencies (whether U.S., or foriegn) or items

                                          Original Complaint
                                                                                                  146
      Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 36 of 48



              of monetary, or financial value to political parties, or persons affiliated, or
2

3
              acting on behalf of a political party in the United States;

         c. Enforcing Copyright takedown notices without full compliance with the

              Digital Millennium Copyright Act (17 U. S.C. §§ 512, 120 1-1205,
5

6
              1301-1332; 28 U. S.C. § 4001) and full compliance with 17 U. S. Code § 1 07
7

8             - Limitations on exclusive rights: Fair use;

9        d. Enforcing Copyright takedown notices on behalf of mainstream media

              and/or movie companies Defendants have entered into monetary contracts
10

11
              with and specifically those entities named herein said complaint;
12

         e. Utilizing Pay-Per-Click in the selling of digital advertisements;
                                                                                     I
14       f. Utilizing Pay-Per-Click as the payment methodology for Content Creators, I

              Website Owners, or YouTube Channel Owners;
l5

16
         g. Removing any content from, shadow banning, or demonetizing Plaintiffs
17

              competing website, wilabee.com, without direct, written approval of the 1 1
                                                                                      \I
1 '
                                                                                                !J
19            Court;                                                                            ii
20
         h. Requiring any person to license or distribute Google's Internet browser
21

22            software or any other software product or service as a condition of licensing

23            or distributing any Android operating system product;

         1.   Requiring or inducing any person to agree not to license, distribute, or
25
              promote any non-Google Internet browser software or other software
2(,

27            product, or to do so on any disadvantageous, restrictive or exclusionary

28            terms;

                                   Original Complaint
                                                                                         147
            Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 37 of 48



                    J . Taking or threatening any action adverse to any person in whole or in part as
 2

 3
                       a direct or indirect consequence of such person's failure to license or

�,                     distribute Google's Internet browser software or other software product, of

                       such person's licensing or distributing any non-Google Internet browser or
5


                       other software product, or of such person's cooperation with Plaintiff, or the
7
                       United States;

9                   k. Restricting the right of any person to modify the screens, boot-up sequence

                       or functions of any Android operating system product which such person has
 10

 11
                       licensed so as automatically or otherwise to add non-Google Internet
 12

 11                    browser software or other software products, including but not limited to

 14                    alternative user interfaces, or automatically or otherwise to substitute such

                       non-Google Internet browser software or other software product for
 15

16
                       Google's Internet browser software or other software product, so long as ·
17

18                     such addition or substitution does not materially impair the performance of 1 1
                                                                                                        \i
!9
                       such Google/Android operating system product;                                    I
20
                    I. Effecting assignments or transfers, fonning new entities or associations, or ; :
21                                                                                                      ji
                                                                                                        l'


... 2
  _
                       utilizing any other device fo r the purpose of circumventing or otherwise

23                     avoiding the prohibitions set forth in subparagraphs (a) through (I).
24
             (ii)      That the Court enter such other preliminary and pennanent relief as 1s
25
        necessary and appropriate to restore competitive conditions in the markets affected by
2(,

27      Defendants' unlawful conduct.

              11.       On Count eleven of the Complaint, For judgment that Defendants, and each

                                            Original Complaint
                                                                                                  148
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 38 of 48
                                                                   (

      of them, jointly and severally, have:

            (i)
3

,_I                   a      have violated Section 43(a) of the Lanham Act, 15 U. S.C. § 1125(a);

                      And
.5

6
                      b.     Finding this to be an exceptional case pursuant to 15 U.S.C. § 1117;
7

8           (ii)      That an injunction be issued enjoining and restraining Defendants, and each

9     of them, jointly and severally, and each of their officers, agents, servants, employees, and

      attorneys, and all those in active concert or participation with it from:
10

Il
                   a. Using the Wilabee™/The Attorney Depot™/Corrupt Justice™ Trademark or
12

11                    any other reproduction, counterfeit, copy or colorable imitation of the

14                    Wilabee™/The Attorney Depot™ /Corrupt Justice™ Trademark on or in

                      connection with any goods or services;
l5

16
                   b. Engaging in any course of conduct likely to cause confusion, deception or
17

18                    mistake, or to injure Plaintiffs business reputation or dilute the distinctive     11


                      quality of the Wilabee™/The Attorney Depot™/Corrupt Justice™ ; 1
19                                                                                                       \�

                                                                                                         :i
                      Trademark, including through the continued importation, distribution, sale 1 !
20

21                                                                                                       i

                      or offering for sale of counterfeit   Wilabee™ /The   Attorney   Depot™ /Corrupt

23                    Justice™ products;
24
                   c. Using any simulation, reproduction, counterfeit, copy, or colorable imitation
25
                      of the Wilabee™/The Attorney Depot™ /Corrupt Justice™ Trademark in

27                    connection with the promotion, advertisement, display, sale, offer for sale,

                      manufacture, production, importation, circulation, or distribution of any .

                                           Original Complaint
                                                                                                   149
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 39 of 48
                         (                                         (

                    products;
·,
                d. Making any statement or representation whatsoever, or usmg any false
L



3

                    designation of origin or false description, or perfonning any act, which can

                    or is likely to lead the trade or public, or individual members thereof, to
5

6
                    believe that any products manufactured, distributed, or sold by Defendants
7

8                   are in any manner associated or connected with Wilabee™/The Attorney

9                   Depot™/Corrupt Justice™ , or are sold, manufactured, licensed, sponsored,

                    approved, or authorized by Wilabee™/The Attorney Depot™/Corrupt
10

11
                    Justice™;
12

11              e. Destroying, altering, removing, or otherwise dealing with the unauthorized

14                  products or any books or records which contain any information relating to

                    the importation, manufacture, production, distribution, circulation, sale,
l5

16
                    marketing, offer for sale, advertising, promotion, rental or display of all ·
17

18                  unauthorized products which infringe or dilute the Wilabee™/The Attorney              1;


19
                    Depot™/Corrupt Justice™ Trademark; and                                                \)!
                                                                                                            1


                f. Effecting assignments or transfers, fonning new entities or associations, or j j
                                                                                                          ! I

20
                                                                                                          l i




21                                                                                              ,!
22                 utilizing any other device for the purpose of circumventing or otherwise

23                  avoiding the prohibitions set forth in subparagraphs (a) through (f).

            (iii)   For an assessment of: (a) damages suffered by Plaintiff, trebled, pursuant to
24
25
      1 5 U. S.C. § 1 1 l 7(b); or, in the alternative, (b) all illicit profits that Defendants derived
2(,

27    while using counterfeits and/or infringements of the Wilabee™/The Attorney

28    Depot™ /Corrupt Justice™ Trademark, trebled, pursuant to 15 U. S.C. § l 1 1 7(b); or, in

                                         Original Complaint
                                                                                                    150
             Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 40 of 48
                            (

        the alternative, (c) statutory damages, awarded to Plaintiff pursuant to 15 U.S.C. §
2
        1 1 1 7(c), of up to $2,000,000 for each trademark that Defendants have counterfeited
3

4       and/or infringed;       (d) plaintiff be awarded a          1 0% market profit share of

        YouTube/YouTube TV; and (e) an award of Plaintiffs costs and attorneys' fees to the
.5

6
        full extent provided for by Section 35 of the Lanham Act, 1 5 U.S.C. § 1 1 1 7; and
7

8             (iv)      For costs of suit, and for such other and further relief as the Court shall

9       deem appropriate.

              1 2.      On Count twelve of the Complaint, For judgment that Defendants, and each
 10

 11
        of them, jointly and severally, have:
 12
              (i)

 14                     a. have violated Subdivision 43(a)( l )(b) of the Lanham Act, 1 5 U . S. C. §

              l 1 25(a); and
 15

16
                        b. A Finding this to be an exceptional case pursuant to 15 U. S.C. § 11 1 7.
17

I ,           (ii)      That an injunction be issued enjoining and restraining Defendants, and each          1;
                                                                                                             \\
19
        of them, jointly and severally, and each of their officers, agents, servants, employees, and         !I
                                                                                                             ,,
        attorneys, and all those i n active concert or participation with it from:
20                                                                                                            1i
                                                                                                             'I
                                                                                                             l, I
21
                     a. Making any statement or representation whatsoever, or usmg any false
                                                                                                             ; I
                                                                                                               I



_.,_
') ')



23                     designation of origin or false description, or perfonning any act, which can

                        or is likely to lead the trade or public, or individual members thereof, to
24

25
                       believe that any Google, Facebook, or Amazon pay-per-click digital
2 (1


27                     advertising products manufactured, distributed, or sold by Defendants

                       results in payment of $0.25 per click;

                                             Original Complaint
                                                                                                       151
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 41 of 48
                     (                             (

                  b. Destroying, altering, removmg, or otherwise, dealing with the Google,
·,
                     Facebook, or Amazon pay-per-click digital advertising products, or any
L



3
4                    books or records which contain any information relating to the importation,
5
                     manufacture, production, distribution, circulation, sale, marketing, offer for
6
                     sale, advertising, promotion, rental or display of all Google Adsense digital
7
8                    advertising products; and

9                 c. Effecting assignments or transfers, forming new entities or associations, or
10
                     utilizing any other device for the purpose of circumventing or otherwise
11
                     avoiding the prohibitions set forth in subparagraphs (a) through (c).
12
           (iii)     For an assessment of: (a) damages suffered by Plaintiff, trebled, pursuant to

14   15 U. S.C. § l 117(a); or, in the alternative, (b) all illicit profits that Defendants derived
l5
     while using false advertisements, misrepresentations, or misleading statements, trebled,
16
     pursuant to 15 U. S. C. § 1117(a); (c) plaintiff be awarded a 10% market profit share of         1
17

18   YouTube/YouTube TV; and (d) an award of Plaintiffs costs and attorneys' fees to the 1;
19   full extent provided for by Section 35 of the Lanham Act, 15 U. S.C. § 1117; and
                                                                                                      I'!
                                                                                                      !I:,
20
           (iv)      For costs of suit, and for such other and further relief as the Court shall
21
     deem appropriate.

23         13.       On Count thirteen of the Complaint, For judgment that Defendants, and each
24
     of them, jointly and severally, have:
25
26
           (i)

27                   a. have violated Subdivision 43(a)(l)(b) of the Lanham Act, 15 U. S.C. §

28         l 125(a); and

                                         Original Complaint
                                                                                                152
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 42 of 48
                            (

                        b. A Finding this to be an exceptional case pursuant to 15 U. S.C. § 1 1 17.
2

3
             (ii)       That an injunction be issued enjoining and restraining Defendants, and each

4      of them, jointly and severally, and each of their officers, agents, servants, employees, and

       attorneys, and all those in active concert or participation with it from:
5

6
                     a. Making any statement or representation whatsoever, or usmg any false
7

8                       designation of origin or false description, or performing any act, which can

9                       or is likely to lead the trade or public, or individual members thereof, to

                       believe that Alphabet, dba, Google, dba YouTube/YouTube TV is a separate
10

Il
                       entity, independent of mainstream media corporations, or box office movie
l2

1 .1                   outlets;

14                  b. Destroying, altering, removing, or otherwise, any books or records which

                       contain any information relating to the importation, manufacture,
15

16
                       production, distribution, circulation, sale, marketing, offer for sale, '
17

18                     advertising, promotion, rental or display of all Alphabet, dba, Google, dba i i
                                                                                                             \!

                       Y ouTube/YouTube TV advertising products; and
19                                                                                                           I'
                                                                                                             I I'
                                                                                                             :! 11
                    c. Effecting assignments or transfers, fanning new entities or associations, or          I!
20

21                                                                                                           ·1
                                                                                                              !


22                     utilizing any other device for the purpose of circumventing or otherwise

23                     avoiding the prohibitions set forth in subparagraphs (a) through (c).

             (iii)     For an assessment of: (a) damages suffered by Plaintiff, trebled, pursuant to
25
       1 5 U.S.C. § 1117(a); or, in the alternative, (b) all illicit profits that Defendants derived

27     while using false advertisements, misrepresentations, or misleading statements, trebled,

28     pursuant to 15 U.S.C. § 1117(a); (c) plaintiff be awarded a 10% market profit share of

                                            Original Complaint
                                                                                                       153
                       C
           Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 43 of 48
                                                               (

      YouTube/YouTube TV; and (d) an award of Plaintiffs costs and attorneys' fees to the
·,
      full extent provided for by Section 35 of the Lanham Act, 15 U. S.C. § 1117; and
L.,




3

            (iv)   For costs of suit, and for such other and further relief as the Court shall

      deem appropriate.
5

6
            1 4.   On Count Fourteen of the Complaint, a judgment in favor of Plaintiff and
7
8     against Defendants, jointly and severally, in amount to be detennined at trial;

9           15.    On Count Fifteen of the Complaint, a judgment in favor of Plaintiff and

      against Defendants, jointly and severally, in amount to be determined at trial;
10

11
            16.    On Count Sixteen of the Complaint, a judgment in favor of Plaintiff and
12

1.1   against Defendants, jointly and severally, in amount to be detennined at trial;

14          17.    On Count Seventeen of the Complaint, a judgment in favor of Plaintiff and

      against Defendants, jointly and severally, in amount to be detennined at trial;
15

16
            18.    On Count Eighteen of the Complaint, a judgment in favor of Plaintiff and
17

18    against Defendants, jointly and severally, in amount to be determined at trial;            \1

19
            1 9.   On Count Nineteen of the Complaint, a judgment in favor of Plaintiff and :
                                                                                                 1·
20
      against Defendants, jointly and severally, in amount to be detennined at trial;            LII
21                                                                                                ii
2           20.    On Count Twenty of the Complaint, a judgment in favor of Plaintiff and

23    against Defendants, jointly and severally, in amount to be detennined at trial;

            21.    On Count Twenty-one of the Complaint, a judgment in favor of Plaintiff and
24
25
      against Defendants, jointly and severally, in amount to be detennined at trial;
26

27          22.    On Count Twenty-two of the Complaint, a judgment in favor of Plaintiff and

28    against Defendants, jointly and severally, in amount to be detennined at trial;

                                        Original Complaint
                                                                                           154
              Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 44 of 48
                         (                                      (

               23.   An award to Plaintiff of its costs, including reasonable attorneys' fees, in
 2

 3,
        prosecuting this action; and

               24.   Any other relief to which Plaintiff may be entitled as a matter of law or

        equity, or which the Court determines to be just and proper.
.5

6
        Ill
 7

8       Ill

9       Ill

        Ill
 I ()

 11
        Ill
 12

 IJ     Ill

 14     Ill

        Ill
 15

16
        Ill
 17

        Ill
19
        Ill

        Ill
20

21
'Y)
- "--
        Ill

23      Ill

        Ill
24

25
        Ill

27      Ill

        Ill

                                         Original Complaint
                                                                                             155
          Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 45 of 48



     XI. Demand For Jury Trial
·,
3           Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a jury

     trial on al l issues so triable.
s
6                                                        Dated this 25th day of February, 2021

7
8
                                                                    i 1by
9
                                                         Bar #: In o S
10                                                       Address: P. . ox 990755
                                                         City/State/Zip: Redding, CA
11                                                       Phone: 000-000-0000
                                                         Email: wilabee@protonmail.com
12



!4
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                        Original Complaint
                                                                                                 156
                                               (
  Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 46 of 48




Wi l l i by v. Bri n , Case N u mber: ______

            Plaintiff's Exh ibit #             -Oi-
                          Original Complaint
                                                 Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 47 of 48
3/22/2021                                                                       Google Adsense Racketeering from 2018-08-16 14-01-46.png


                                                                                                                                                                                            --I

                                                                                                                                                                                           -
                                                                                                                                                                                           -
                                                                                                                                                                                           (__:)
                                                                                                                                                                                           �
                                                                                                                                                                                                           �




                                                                                                                         □
                                  � Google AdSense


                                                                                                                       □
                                                                                                                                                                                                           ,t--,
                                                                                                                                          · 1 - i           -
                                                                                                                                                                                         ,,.,,-            ,C:::
                                                                                                                           L.                   .




                                                                                                                                          -s -,
                                                                                                                                      '

                                                                                                                                                                                 ··•
                                                                                                                                                                 ,;""' ""'

                                                                                                                                      �
                                                                                                                                  This mbnth you made?f -                                -                  �
                                                                                                                                                                                                            �




                                                                                                                        _..._
                                                                                                                                                                      ........



                                                                                                                         -
                                                                                                                                                                                   �,-




                                                                                                                                  �
                                                                                                                                                                                                  .,,,..


                                          Impressions                                             Mobile                                                  CTR
                                 --1 ,-   ''cirv .? ::J� •""'= '= 71" •: ,,·n        s1- :'!'= :,• m-:.c: -= .• 29 '= . -= ·• "                     c.J.::-�nrc: _ ._r1 , -• -


                                            1 ,541                                        50-60%                                              0. 3245�0



chrome-extension://nlkncpkkdoccmpiclbokaimcnedabhhm/gallery.htm l                                                                                                                                           1/1
  Case 4:21-cv-02210-DMR Document 1-2 Filed 03/29/21 Page 48 of 48




Wi l l i by v. Bri n , Case N u mber: ______

           Pc\_ge Intentionally Left Blan k

                          Original Complai nt
